OVERTON, Judge.
This is a petition to review a decision of the Third District Court of Appeal reported as Tracey v. Florida Insurance Guaranty Association, 414 So.2d 1159 (Fla. 3d DCA 1982), which we find directly conflicts with the Fourth District Court of Appeal’s decision in Prygrocki v. Industrial Fire & Casualty Insurance Co., 407 So.2d 345 (Fla. 4th DCA 1981). We have jurisdiction, article V, section 3(b)(4), Florida Constitution, and we quash the decision of the district court.
We recently resolved this conflict in Industrial Fire & Casualty Insurance Co. v. Prygrocki, 422 So.2d 314 (Fla.1982), where we held that a person who is “an insured” under the personal injury protection coverage of an automobile policy may claim attorney’s fees under section 627.428(1), where coverage has been denied. The petitioner in this case is “an insured” under the policy and is entitled to claim attorney’s fees under the statute. The decision of the district court in the instant case is quashed and this cause is remanded to the trial court for further proceedings in accordance with this Court’s decision in Prygrocki.
It is so ordered.
ADKINS, Acting C.J., and BOYD, MCDONALD and EHRLICH, JJ., Concur.